DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 04/01/2020. Claims 1-12 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/090775, filed on 05/13/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “detect a distance to an object” line 3 then recites “a detected distance, the detected distance being a distance to the reflection plate” line 8 is not clear. It is not clear how the object and the reflection plate is related in regard to controlling the autonomous moving apparatus and/or elevator. It is not clear if the object and the reflection are same or different as the sensor installed inside the elevator is measuring distance from object or reflection plate. It is also not clear if the detected distance at line 8 is same as the distance mentioned on line 2 or not. Two distances are detected one is in between sensor and object and another one is in between sensor and reflection plate.
Then the claim recites the detected distance is used to determining whether or not an autonomous moving apparatus can get on or off the elevator. It is not clear how a distance detected based on an object/reflection plate is being used to control the moving apparatus (e.g. get on or off the elevator). 
Per submitted specification range sensor is measuring the distance to an object located around the mobile robot, see at least [0063] of PGPUB of submitted specification. Then the claim recites the detected distance is used to determining whether or not an autonomous moving apparatus can get on or off the elevator.
Dependent claim(s) 2-9 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Allowable Subject Matter
Claim 1 is rejected per 112b rejections, but would be allowable if resolve the 112b rejections on record.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112b rejection overcome.
Claims 11 and 12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.K./
Examiner, Art Unit 3664   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664